Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 1 of 25 PagelD# 306

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

WILLIAM ROBINSON, )
Plaintiff,
Vv. Civil Action No. 3:18CV117—HEH
J. FENNER, et al.,
Defendants.
MEMORANDUM OPINION

(Granting Defendants’ Motion for Summary Judgment)
William Robinson, a Virginia inmate proceeding pro se and in forma pauperis,
filed this 42 U.S.C. § 1983 action! alleging that his rights were violated while he was a
pretrial detainee at the Prince William-Manassas Regional Adult Detention Center (the
“ADC”). (ECF No. 39.) In Claim One (a), Robinson alleges that Officer Fenner used
excessive force and assaulted him. (/d. at 1.)? In Claim Three (b), Robinson alleges that

Captain Hurlock subjected him to “cruel and unusual punishment.” (Jd. at 2.)°

 

' The statute provides, in pertinent part:

Every person who, under color of any statute .. . of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

2 The Court employs the pagination assigned to the parties’ submissions by the CM/ECF
docketing system. The Court corrects the punctuation, spelling, and capitalization and omits the
emphasis in quotations from the parties’ submissions.

3 The Court dismissed the remainder of Robinson’s claims by Memorandum Opinion and Order,
dated February 20, 2020. (See ECF Nos. 54, 55.)
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 2 of 25 PagelD# 307

This matter is before the Court on the Motion for Summary Judgment jointly filed
by Officer Fenner and Captain Hurlock. (ECF No. 57.) Robinson has responded. (ECF
No. 59.) Defendants have filed a Reply. (ECF No. 61.) For the reasons stated below, the
Motion for Summary Judgment will be granted.

I. Standard for Summary Judgment

Summary judgment must be rendered “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the
responsibility of informing the Court of the basis for the motion and identifying the parts
of the record which demonstrate the absence of a genuine issue of material fact. See
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[W]here the nonmoving party will
bear the burden of proof at trial on a dispositive issue, a summary judgment motion may
properly be made in reliance solely on the pleadings, depositions, answers to
interrogatories, and admissions on file.” Jd. at 324 (internal quotation marks omitted).
When the motion is properly supported, the nonmoving party must go beyond the
pleadings and, by citing affidavits or “‘depositions, answers to interrogatories, and
admissions on file,’ designate ‘specific facts showing that there is a genuine issue for
trial.”” Jd. (quoting former Fed. R. Civ. P. 56(c), (e) (1986)). In reviewing a summary
judgment motion, the Court “must draw all justifiable inferences in favor of the
nonmoving party.” United States v. Carolina Transformer Co., 978 F.2d 832, 835 (4th
Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). However,

a mere “scintilla of evidence” will not preclude summary judgment. Anderson, 477 U.S.
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 3 of 25 PagelD# 308

at 251 (quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)).
“[T]here is a preliminary question for the judge, not whether there is literally no
evidence, but whether there is any upon which a jury could properly proceed to find a
verdict for the party . . . upon whom the onus of proof is imposed.” Jd. (quoting Munson,
81 U.S. at 448). Additionally, “Rule 56 does not impose upon the district court a duty to
sift through the record in search of evidence to support a party’s opposition to summary
judgment.” Forsyth v. Barr, 19 F.3d 1527, 1537 (Sth Cir. 1994) (quoting Skotak v.
Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (Sth Cir. 1992)).

In support of their Motion for Summary Judgment, Defendants have submitted:
(1) an affidavit from Captain Hurlock (“Hurlock Affidavit,” ECF No. 58-2); (2) two
affidavits from Officer Fenner (“Fenner Affidavit,” ECF No. 58-1; “Second Fenner
Affidavit,” ECF No. 62); (3) a copy of the Standard Operating Procedures for the ADC
(ECF No. 58-3); (4) a copy of a “Use of Force Report,” dated August 30, 2017
(ECF No. 58-4, at 1); (5) a copy of an “Incident Summary,” dated August 31, 2017 (id. at
2-3); and, (6) various pictures of Robinson’s face and arms (id. at 4-6).

Robinson has submitted his own sworn statement in opposition Defendant’s
Motion for Summary Judgment.* (“Robinson Decl.,” ECF No. 59, at 10-13.) At this

stage, the Court is tasked with assessing whether Robinson “has proffered sufficient

 

“ Robinson styled his submission as an “affidavit.” (ECF No. 59 at 10.) However, Defendants
have pointed out a number of issues with naming it as such. (ECF No. 61 at 3.) Notably, the
notary public is unidentifiable. (ECF No. 59 at 13.) The individual’s signature is illegible and
unaccompanied by a printed name or commission number. (/d.) Moreover, the document does
not contain a notary stamp or seal. (/d.) Nevertheless, Robinson does state “under the penalty of
perjury” that all of the statements contained therein are true. (Jd. at 10.) As such, the Court will
accept the submission as a declaration.
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 4 of 25 PagelD# 309

proof, in the form of admissible evidence, that could carry the burden of proof of his
claim at trial.” Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993)
(emphasis added).

The facts offered by an affidavit or sworn declaration must also be in the form of
admissible evidence. See Fed. R. Civ. P. 56(c)(4). In this regard, the sworn statement
“must be made on personal knowledge, set out facts that would be admissible in
evidence, and show that the affiant or declarant is competent to testify on the matters
stated.” Id. Therefore, “summary judgment affidavits cannot be conclusory or based
upon hearsay.” Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir.
1996) (internal citations omitted). The absence of an “affirmative showing of personal
knowledge of specific facts” prevents the consideration of such facts in conducting a
summary judgment analysis. EEOC v. Clay Printing Co., 955 F.2d 936, 945 n.9 (4th Cir.
1992) (citation omitted) (internal quotation marks omitted).

Robinson makes a number of statements that are of no value in assessing the
propriety of summary judgment. Indeed, Robinson’s affidavit is comprised primarily of
hearsay and conclusory statements. Most notably, Robinson alleges that Officer Fenner
“assaulted [him] .. . causing ... an injury . . . sciatic nerve damage.” (Robinson Decl.
4/6.) This statement is a conclusory assertion that fails to create a material dispute of
fact. See United States v. Roane, 378 F.3d 382, 400-01 (4th Cir. 2004) (internal
quotation marks and alterations omitted) (citations omitted) (“Airy generalities,
conclusory assertions and hearsay statements [do] not suffice to stave off summary

judgment.”).
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 5 of 25 PagelD# 310

Moreover, Robinson’s allegation that the purported “assault” caused his putative
sciatic nerve damage is both conclusory and based on hearsay. As an initial matter,
Robinson fails to direct the Court to any admissible evidence to show when exactly the
putative damage may have occurred. Indeed, Robinson does not even submit admissible
evidence to show that he did not have sciatic nerve damage prior to his encounter with
Officer Fenner. Further, Robinson seems to concede that he “didn’t complain of sciatic
nerve damage until months” after the encounter with Officer Fenner. (Robinson Decl.
47.) This, of course, casts doubt on the possibility of there being a causal relationship
between the two occurrences. However, the issue of causation only becomes relevant if
Robinson first submits admissible evidence of injury.

Robinson’s statement that he has sciatic nerve damage is clearly based on what
someone told him. (See Robinson Decl. J 7-8.) Given Robinson’s failure to introduce
medical records to substantiate this claim, or any other evidence that might fall into an
exception to the hearsay rule, this statement is clearly inadmissible hearsay. Moreover,
Robinson is not competent to testify about the cause of a medical condition, as he is not a
medical expert. Pearson v. Ramos, 237 F.3d 881, 886 (7th Cir. 2001); cf Raynor v.
Pugh, 817 F.3d 123, 131 (4th Cir. 2016) (Keenan J., concurring) (explaining that a
layperson’s interpretation of medical tests or “speculation regarding the causes” of a
condition “constitute conclusory and inadmissible lay opinion”).

Finally, Robinson purports to make representations as to why it is that he believes
Officer Fenner “assaulted [him].” (Robinson Decl. § 15.) Specifically, Robinson alleges

that Officer Fenner was seeking “retaliation” because Robinson had previously “wrote a
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 6 of 25 PagelD# 311

grievance on him.” (/d.) However, Robinson has again utterly failed to provide any
details concerning his prior course of dealing with Officer Fenner, which would
substantiate such a connection. Robinson has failed to indicate what the grievance was,
much less show that it had any merit whatsoever. Indeed, Robinson has failed to
demonstrate that Officer Fenner was even aware of the fact that such a grievance may
have existed. Given Robinson’s failure to point to anything other than his own
speculation to substantiate his allegations as to what Officer Fenner may have been
thinking, this portion of Robinson’s Declaration is also inadmissible, as it is conclusory,
and Robinson has failed to establish a basis for personal knowledge. See Roane, 378
F.3d at 400-01; see also Clay Printing Co., 955 F.2d at 945 n.9 (citation omitted); Fed.
R. Civ. P. 56(c)(4).

In light of the foregoing submissions and principles, the following facts are
established for the purposes of the motion for summary judgment. All permissible
inferences are drawn in favor of Robinson.

II. Summary of Undisputed Facts

Officer Fenner is a “jail officer” at the ADC. (Fenner Aff. 9 1.) On August 30,
2017, Officer Fenner woke up the inmates as usual. (Jd. 3.) Robinson became agitated
because Officer Fenner would not turn the television on until the inmates made their
beds. (Ud. {J 4-5.)

That evening, as Officer Fenner was inspecting the cellblock, he noticed “excess

blankets in Robinson’s cell.” (Zd. 4 6; Second Fenner Aff. 93.) Officer Fenner asked
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 7 of 25 PagelD# 312

Robinson and his cellmate who the blankets belonged to, and neither responded. (Fenner
Aff. 7 6.)

Officer Fenner bent down to pick up the blankets. (/d. 7.) As Officer Fenner
was standing up, “Robinson charged and grabbed [him] by the shirt and tried to wrestle
[him] to the ground.” (/d.) Officer Fenner tried to “regain control of the situation” and
“grabbed Robinson around the waist.” (/d.) “During the struggle, [Officer Fenner and
Robinson] ended up in the back of the cell.” (/d.) “Robinson began swinging his fists at
[Officer Fenner].” (/d. { 8.) However, Robinson did not actually “hit, push[], or kick[]”
Officer Fenner.” (Robinson Decl. § 13.)

Officer Fenner “asked [Robinson] to stop.” (Fenner Aff. § 8.) “Robinson refused
to stop resisting.” (/d. 9.) Officer Fenner “grabbed [Robinson’s] left arm [and] placed
it into a ‘bent wrist’ behind his back and placed him against the wall.” (/d.) Robinson
“continued to resist [and] push[ed] himself off the wall.” (/d.) Robinson’s “forehead hit
the wall.” (/d.) Officer Fenner handcuffed Robinson. (/d.) Officer Fenner never struck
Robinson. (/d. { 10.) Robinson had “two minor injuries” on his arm and head.
(Robinson Decl. ¥ 5.) Robinson is a larger person physically than Officer Fenner.
(Fenner Aff. 7 14.)

Captain Hurlock is the Director of Security at the ADC. (Hurlock Aff. 4 1.)
Based on the altercation between Robinson and Officer Fenner, Captain Hurlock placed
Robinson on the security list (“TSL”). (id. §2.) “TSL is a heightened security
classification for inmates who have in part demonstrated acts of violence or [who] have

violent tendencies.” (Jd. ] 3.) “Robinson was subjected to the same security protocols as
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 8 of 25 PagelD# 313

all the other inmates on TSL,” including “the use of handcuffs, waist chain, and shackles”
when being transported. (/d. | 4.) “Robinson was allowed showers and recreation time
2-3 times a week, respectively.” (Jd. 4 7.)

The purpose of these protocols is “for the safety of the ADC staff and inmates.”
Captain Hurlock reviews the status of “inmates on TSL once or twice a week.” (Id. 9 9.)
Robinson remained on TSL from the date the altercation occurred, on August 30, 2017,
until February 2018. (/d.) At that time, Robinson was removed from TSL because his
court proceedings regarding the assault on Officer Fenner had concluded in January
2018, and Robinson “had been incident-free for 30 days.” (id.) Aside from the incident
in question, Robinson had “no history of violent or aggressive behavior” while he was
housed at the ADC. (Robinson Decl. § 10.)

HI. Analysis

A. Claim One (a)

Allegations of excessive force against a pretrial detainee must be evaluated under
the Due Process Clause of the Fourteenth Amendment. See Goodman v. Barber, 539 F.
App’x 87, 89 (4th Cir. 2013) (citation omitted). A detainee must show that the defendant
“qnflicted unnecessary and wanton pain and suffering upon the detainee.” Carr v. Deeds,
453 F.3d 593, 605 (4th Cir. 2006) (citations omitted) (internal quotation marks omitted),
abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010). A detainee may
prevail by “providing only objective evidence that the challenged governmental action is
not rationally related to a legitimate governmental objective or that it is excessive in

relation to that purpose.” Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015) (citations
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 9 of 25 PagelD# 314

omitted).° The factors that a court may consider to determine whether force was
objectively unreasonable may include:

[1] the relationship between the need for the use of force and the amount of

force used; [2] the extent of [the detainee’s] injury; [3] any effort made by

the officer to temper or to limit the amount of force; [4] the severity of the

security problem at issue; [5] the threat reasonably perceived by the officer;

and [6] whether the [detainee] was actively resisting.

Id. at 397 (third and eighth alterations in original) (citing Graham v. Connor, 490 U.S.
386, 396 (1989)).

“(O]fficers facing disturbances ‘are often forced to make split-second
judgments.”” Jd. at 399 (citing Graham, 490 U.S. at 397). Consequently, courts “must
judge the reasonableness of the force used from the perspective and with the knowledge
of the defendant officer.” Jd. (citation omitted) (internal quotation mark omitted). Courts
recognize that “agents of the state are permitted to exercise a certain degree of force in
order to protect the interests of society.” Sawyer v. Asbury, 537 F. App’x 283, 294 (4th
Cir. 2013) (quoting Justice v. Dennis, 834 F.2d 380, 382 (4th Cir. 1987), vacated on
other grounds by 490 U.S. 1087 (1989)). Thus, not every “push or shove, even if it may
later seem unnecessary” is serious enough to rise to the level of a constitutional violation.
Orem v. Rephann, 523 F.3d 442, 447 (4th Cir. 2008) (quoting Graham, 490 U.S. at 396),
abrogated on other grounds by Wilkins, 559 U.S. 34.

As such, the Court “must accord due deference to an officer’s efforts to restrain a

detainee when faced with a dynamic and potentially violent situation; otherwise, ‘we

 

° In Kingsley, the Supreme Court determined that the appropriate standard is “only that the
officers’ use of that force was objectively unreasonable,” not that “the officers were subjectively
aware that their use of force was unreasonable.” 576 U.S. at 391-92.

9
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 10 of 25 PagelD# 315

would give encouragement to insubordination in an environment which is already volatile
enough.’” Scarbro v. New Hanover Cty., 374 F. App’x 366, 370 (4th Cir. 2010) (quoting
Grayson v. Peed, 195 F.3d 692, 696 (4th Cir. 1999)). In addition, the determination of
whether an officer used excessive force must be made “from the perspective of a
reasonable officer on the scene, including what the officer knew at the time, not with the
20/20 vision of hindsight.” Kingsley, 576 U.S. at 397.

In this instance, Robinson has failed to show that Officer Fenner “inflicted
unnecessary and wanton pain and suffering upon [him].” Carr, 453 F.3d at 605. Rather,
as discussed below, the record demonstrates Robinson attacked Officer Fenner first and
Officer Fenner used a limited amount of force to secure his safety. Indeed, applying the
Kingsley factors to this record clearly establishes that Officer Fenner did not “assault”
Robinson or use excessive force against him. See 576 U.S. at 397.

The first Kingsley factor requires the Court to examine “the relationship between
the need for the use of force and the amount of force used.” Jd. Robinson “charged
[Officer Fenner],” without provocation or warning, “and grabbed [him] by the shirt and
tried to wrestle [him] to the ground.” (Fenner Aff. J] 4-7; Second Fenner Aff. § 3.)
Officer Fenner was in a very dangerous position: isolated in a cell with Robinson and his
cellmate. (Fenner Aff. 76.) Further, Officer Fenner was bent over and obviously off
guard when Robinson struck. (/d. 7.) Alone in a cell, outnumbered by detainees, and
surprised by a larger attacker, Officer Fenner’s “need for the use of force” was obvious .

and immediate. See Kingsley, 576 U.S. at 397.

10
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 11 of 25 PagelD# 316

Conversely, Officer Fenner’s actual use of force was mild when considered in
light of the extreme danger he faced. Officer Fenner first tried to “regain control of the
situation” by “grabb[ing] Robinson around the waist.” (Ud.47.) Robinson did not relent,
however, and during the ensuing struggle, the two men “ended up in the back of the cell.”
(Id.) Robinson then escalated his violence by “swinging his fists at [Officer Fenner].”
(Id. 48.) Officer Fenner “asked [Robinson] to stop,” but Robinson refused. (/d. [J 8-9.)
Officer Fenner then “grabbed [Robinson’s] left arm [and] placed it into a ‘bent wrist’
behind his back and placed him against the wall.” (d.) Robinson “continued to resist
[and] push[ed] himself off the wall.” (/d.) It was only after Robinson’s “forehead hit the
wall” that Officer Fenner was able to handcuff Robinson. (/d.)

In this case, the “need for the use of force” was great, and the “amount of force
used” was minor in light of the danger Officer Fenner faced. See Kingsley, 576 U.S. at
397. Even though Robinson attempted to strike him, Officer Fenner never struck
Robinson, a physically larger man who had just ambushed him. (Fenner Aff. §{ 7-8, 10,
14.) Instead, Officer Fenner only applied the minimal amount of force necessary to
escape the situation. As such, the first Kingsley factor clearly cuts against Robinson’s
claim.

The second Kingsley factor requires the Court to examine “the extent of [the
detainee’s] injury.” 576 U.S. at 397. Here, Robinson had only very minor redness and
irritation on his forehead and arm following his attack on Officer Fenner. (See, e.g., ECF
No. 58-4 at 4-6.) Moreover, under these circumstances, Robinson’s injuries could be

readily attributed to his own violent acts and combative behavior, as opposed to anything

1]
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 12 of 25 PagelD# 317

that Officer Fenner may have done. Consequently, this inquiry too counsels in favor of
denying Robinson’s claim.

The third Kingsley factor requires the court to consider “any effort made by the
officer to temper or to limit the amount of force.” 576 U.S. at 397. As discussed above,
after Robinson attacked him, Officer Fenner’s first reaction was to attempt to “regain
control of the situation” by “grabb[ing] Robinson around the waist.” (Fenner Aff. ] 7.)
This was an understandable and measured reaction in light of the circumstances.
However, this did not work, and Robinson escalated his violence. (Jd. 4 8.) Even
though, at this juncture, Officer Fenner would have been justified in striking Robinson—
a larger man who had just ambushed him—he did not do so. Rather, Officer Fenner
attempted to used verbal prompts to encourage Robinson to cease and desist, which also
ultimately failed. (fd. §] 8-9.) Officer Fenner demonstrated a great deal of restraint by
appyling appropriate, measured, and proportionately mild techniques to end the situation
without further violence. Robinson simply did not cooperate with Officer Fenner’s
attempts to deescalate the situation. As such, the third Kingsley factor also suggests the
denial of Robinson’s claim.

The Court is next required to consider “the severity of the security problem at
issue.” 576 U.S. at 397. As discussed above, the severity of the security risk that
Robinson presented cannot be underestimated. A surprise attack by a physically larger
detainee upon a lone officer in a confined space out of view of other officers and in the
presence of another detainee is a nightmare scenario for any corrections officer. It does

not require a great deal of imagination to envision a very harrowing fate befalling such an

12
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page.13 of 25 PagelD# 318

officer in such a situation. Plainly stated, Robinson deliberately placed Officer Fenner in
an extremely dangerous position with the obvious intent of causing him harm.
Consequently, the fourth Kingsley factor also counsels against Robinson’s claim.

Similarly, the fifth Kingsley factor, which requires the Court to examine “the
threat reasonably perceived by the officer,” also suggests dismissal of Robinson’s claim.
See 576 U.S. at 397. As discussed above, Officer Fenner was alone in a cell,
outnumbered by detainees, and surprised by an aggressive and physically larger attacker.
Any officer in that position would have reasonably perceived the risk to both their
personal safety and their life as grave.

The sixth and final Kingsley factor requires the Court to evaluate “whether the
[detainee] was actively resisting.” 576 U.S. at 397. As discussed above, Robinson
clearly initiated the attack with the intent of causing harm to Officer Fenner and he did
not relent in his pursuit until he was handcuffed. Despite Officer Fenner’s verbal
prompts and attempts to physically restrain him, Robinson remained combative
throughout the entire encounter. As such, this consideration likewise guides the Court to
deny Robinson’s claim.

Overall, the uncontroverted evidence establishes that Officer Fenner did not
“assault” Robinson or apply excessive force. Rather, Officer’s Fenner’s actions were
rationally related to a legitimate government objective, protecting his own life and safety,
and were not excessive for that purpose. See Kingsley, 576 U.S. at 398. Accordingly,

Claim One (a) will be dismissed.

13
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 14 of 25 PagelD# 319

B. Claim Three (b)

In Claim Three (b), Robinson alleges that Captain Hurlock subjected him cruel
and unusual punishment while on TSL. (ECF No. 39 at 2.) Because Robinson was a
pretrial detainee at the time, the Court must analyze this claim under the Due Process
Clause of the Fourteenth Amendment.® Bell v. Wolfish, 441 U.S. 520, 535~37 (1979).

Bell teaches “that the proper inquiry” for this Court to consider “is whether th[e]
[challenged] conditions amount to punishment of the detainee.” Jd. at 535. Captain
Hurlock argues that he did not “punish” Robinson. (ECF No. 58 at 8-9.) Rather, he
contends that Robinson’s placement on TSL was an “objectively reasonable” response to
a security concern, which was done “for the safety of ADC staff and inmates.” (/d.) In
the alternative, Captain Hurlock argues that qualified immunity shields him from liability

in this instance. (/d. at 9.)

 

® Detainees may bring distinct claims for substantive and procedural due process violations based
on pretrial conditions. Williamson v. Stirling, 912 F.3d 154, 165, 173 (4th. Cir. 2018); see also
Ford v. Bender, 768 F.3d 15, 23-27 (1st Cir. 2014). “The right to substantive due process
implicates the essence of state action rather than its modalities.” Ford, 768 F.3d at 23 (internal
quotation marks and citation omitted). Substantive due process “protects individuals from state
actions that are arbitrary and capricious, run counter to the concept of ordered liberty, or appear
shocking or violative of universal standards of decency.” Jd. (internal quotation marks and
citation omitted). “Typically, a substantive due process claim pursued by a pretrial detainee
challenges the general conditions of confinement or the treatment of all detainees in a specific
facility.” Williamson, 912 F.3d at 174 (citation omitted). However, actions taken against an
individual can also provide fodder for a substantive due process claim. See Robles v. Prince
George’s Cnty. , 302 F.3d 262, 269 (4th Cir. 2002) (applying substantive due process analysis to
maltreatment of a detainee during custody transfer). Procedural due process, on the other hand,
represents “a guarantee of fair procedure.” Ford, 768 F.3d at 24 (internal quotations and citation
omitted.) This Court previously dismissed Robinson’s procedural due process claim related to
TSL without prejudice. (ECF No. 54 at 12-15; ECF No. 55 at 1.) The Court understands Claim
Three (b) to allege purely a substantive due process violation. Thus, the ultimate issue is
whether Captain Hurlock’s decision to put Robinson on TSL was “arbitrary and capricious,”
whether it “[ran] counter to the concept of ordered liberty,” or whether it was “shocking or
violative of universal standards of decency.” Ford, 768 F.3d at 23.

14
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 15 of 25 PagelD# 320

It is clear that “[n]Jot every disability imposed during pretrial detention amounts to
‘punishment’ in the constitutional sense.” Bell, 441 U.S. at 537. “Once the Government
has exercised its . . . authority to detain a person pending trial, it obviously is entitled to
employ devices that are calculated to effectuate this detention.” /d. “Traditionally, this
... results in restricting the movement of a detainee in a manner in which he would not
be restricted if he simply were free to walk the streets pending trial.” Jd. “Loss of
freedom of choice and privacy are inherent incidents of confinement.” Jd. “[T]he fact
that such detention interferes with the detainee’s understandable desire to live as
comfortably as possible and with as little restraint as possible . . . does not convert the
conditions or restrictions of detention into ‘punishment.’” Jd. “A detainee simply does
not possess the full range of freedoms of an unincarcerated individual.” Jd. at 546.

The Supreme Court of the United States stated that the task of lower courts is to
“decide whether the disability is imposed for the purpose of punishment or whether it is
but an incident of some other legitimate governmental purpose.” Id. (citation omitted)
(emphasis added). Bed! says that “[a]bsent a showing of an expressed intent to punish on
the part of detention facility officials, that determination generally will turn on ‘whether
an alternative purpose to which [the restriction] may rationally be connected is assignable
for it, and whether it appears excessive in relation to the alternative purpose assigned [to
it].” Id. (citation omitted) (alternations in original). “Thus, if a particular condition or
restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” Jd. at 539. However, if a

15
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 16 of 25 PagelD# 321

restriction is “arbitrary or purposeless,” then a court “may infer” that it is “punishment
that may not constitutionally be inflicted upon detainees qua detainees.” Jd. at 539.

Bell unequivocally “recognized a distinction between punitive measures that may
not constitutionally be imposed prior to a determination of guilt and regulatory restraints
that may.” Jd. at 537 (citations omitted). In so doing, the Supreme Court rejected the
contention that ensuring a detainee’s presence at trial is the “only objective that may
justify restraints and conditions once the decision is lawfully made to confine a person.”
Id. at 539-40. Bell specifically holds that there are “legitimate operational concerns,”
such as “tak[ing] steps to maintain security and order at the institution,” that “may require
administrative measures that go beyond those that are... necessary to ensure that a
detainee shows up for trial.” Jd. Indeed, “maintaining institutional security and
preserving internal order and discipline are essential goals that may require limitations or
retraction of the retained constitutional rights of both convicted persons and pretrial
detainees.” Jd. at 546 (emphasis added). To that end, Be// concluded that “[p]rison
officials must be free to take appropriate action to ensure the safety of inmates and
corrections personnel... .” Jd. at 547.

While Bell clearly recognized that “effective management of the detention facility
... is a valid objective that may justify imposition of conditions and restrictions . . . and
dispel any inference that such restrictions are intended as punishment,” the Supreme
Court declined to “attempt to detail the precise extent of the legitimate governmental
interests that may justify conditions or restrictions of pretrial detention.” Jd. Bell did not

leave the issue entirely open, however, offering lower courts the following guidance:

16
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 17 of 25 PagelD# 322

In determining whether restrictions or conditions are reasonably related to

the Government’s interest in maintaining security and order and operating

the institution in a manageable fashion, courts must heed our warning that

such considerations are peculiarly within the province and professional

expertise of corrections officials, and, in the absence of substantial evidence

in the record to indicate that the officials have exaggerated their response to

these considerations, courts should ordinarily defer to their expert judgment.
Id. at 540 n.23 (citations omitted) (internal quotation marks and alteration omitted)
(emphasis added). But Bell also recognized that “the problems that arise in the day-to-
day operation of a corrections facility are not susceptible of easy solutions.” 441 U.S. at
547. “Prison administrators therefore should be accorded wide-ranging deference in the
adoption and execution of policies and practices that in their judgment are needed to
preserve internal order and discipline and to maintain institutional security.” Jd. Thus, in
the wake of Bell, it is clear that where a restriction or practice is “actuated” based upon to
a “genuine security consideration,” any party seeking to challenge that restriction or
practice will face a “heavy burden of showing that [jail] officials have exaggerated their
response” to said security concern. Jd. at 561-62 (emphasis added). It is against this
backdrop that the Court must evaluate Claim Three (b).

The uncontroverted evidence establishes that immediately following Robinson’s
attack on Officer Fenner, Captain Hurlock placed Robinson on TSL. (Hurlock Aff. { 2.)
While TSL is undoubtedly a “heightened security classification” for detainees that have
“demonstrated acts of violence or [who] have violent tendencies,” (id. | 3), TSL does not

appear to include the harsher aspects of isolation or solitary confinement. Rather, the

most stringent conditions that Robinson faced was “the use of handcuffs, [a] waist chain,

17
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 18 of 25 PagelD# 323

and shackles” when he was being transported and a reduction in the amount of time he
was given to shower and participate in recreation. (Id. J 4, 7).

On its face, the decision to place Robinson on TSL seems like a relatively mild
restriction “actuated” in response to an attack on guard, which undeniably qualifies as a
“genuine security consideration.” Bell, 441 U.S. at 561-62. Simply put, whether
Robinson had a history of violence or not, this one incident was sufficiently violent and
serious to merit significant restrictions to ensure the safety of the ADC staff as well as
Robinson himself. The use of shackles and handcuffs to transport Robinson was
certainly a reasonable and proportionate way to deal with a man who had already
attacked an unsuspecting guard.

Moreover, limiting Robinson’s recreation and shower times to two to three times a
week was not unreasonable under the circumstances because, each time that Robinson
would have recreation or take a shower, he would need to be transported. This
necessitated, as a result of his TSL status, the use of handcuffs and shackles, and,
presumably, more manpower. In addition to placing Robinson in close contact with other
officers, who were at an increased risk of being assaulted, frequent transports of
Robinson would also place a burden on facility resources. Thus, limiting the number of
transports reduced the potential for harm and conserved resources.

Finally, Robinson’s tenure on TSL was limited. Captain Hurlock monitored his

status regularly, and, when Robinson’s related state court proceedings were concluded,’

 

7 Tt is unclear in the record exactly why Captain Hurlock decided to include Robinson’s state
court proceedings as a factor in computing the duration of his time on TSL. It is also unclear
whether other more punitive measures than TSL were available to Captain Hurlock in his

18
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 19 of 25 PagelD# 324

Captain Hurlock released Robinson from TSL after he demonstrated that he could be
“incident-free” for thirty days—a meager requirement given the circumstances. Nothing
about the actual conditions that Robinson was subjected to suggests that Captain Hurlock
improperly “exaggerated [his] response” to the “genuine security consideration” that he
was addressing. See Bell, 441 U.S. at 561-62.

Were this the end of the inquiry, the Court could easily conclude that Captain
Hurlock’s decision to put Robinson on TSL was a reasonable restriction “actuated” based
upon a “genuine security consideration,” and Robinson had clearly failed to carry his
“heavy burden of showing that [Captain Hurlock] exaggerated [his] response” to said
security concern. See Bell, 441 U.S. at 561-62 (emphasis added). However, there is one
additional detail that the Court must consider. Robinson maintains that “Captain Hurlock
told [Robinson] on numerous occasions that [Captain Hurlock] wouldn’t let [Robinson]
off of “‘TSL’ due to [Robinson’s] violent behavior and that [Robinson] being on TSL is
punishment for assaulting [Captain Hurlock’s] officer.” (Robinson Decl. { 11 (emphasis
added).) Accepting Robinson’s statement as true, as the Court must do at this stage in the
proceedings, the attribution of this statement to Captain Hurlock raises further legal
questions.

According to Robinson’s own statement, Captain Hurlock’s primary reason for

keeping him on the TSL seems to be Robinson’s own “violent behavior.” This is a

 

dealings with Robinson. To the extent that Captain Hurlock was waiting to see what the state
court might do before he determined whether to impose further restraints on Robinson, such a
position would seem to be measured and reasonable under the circumstances. However, as the
record lack clarity on these points, the Court will not speculate as to Captain Hurlock’s rationale.

19
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 20 of 25 PagelD# 325

legitimate consideration by any measure. However, notwithstanding the fact that Captain
Hurlock’s actions seem to have been measured and reasonable, given the circumstances,
and there appears to be an independent and justifiable motivation for said actions, the
mere fact that Captain Hurlock may have uttered the word “punishment” to describe the
restrictions placed on Robinson arguably evidences an “express intent to punish” under
Bell, at least to some extent. The consequences of this statement, however, are not
completely clear.

Beil does not specify what exactly a reviewing court should do if it finds that an
“express intent to punish” existed, or detail exactly what the consequences of such a
finding might be. The only thing Bed/ directly tells lower courts is what to do “[a]bsent a
showing of an expressed intent to punish.” 441 U.S. at 546; see also Ford v. Bender, 768
F.3d 15, 24 (1st Cir. 2014) (“While Bell provides clear guidance about the constitutional
bounds of conditions of confinement for pretrial detainees, Be// does not clearly address
whether and when punishment is permitted as an individualized disciplinary sanction for
a pretrial detainee’s misconduct.”). The Court of Appeals for the Fourth Circuit
traditionally has applied Bell to mean that, “to prevail on a substantive due process claim,
the pretrial detainee must show that a particular restriction was either: (1) imposed with
an express intent to punish or (2) not reasonably related to a legitimate nonpunitive
governmental objective.” Williamson, 912 F.3d at 175 (internal quotation marks omitted)
(quoting Slade v. Hampton Roads Reg’! Jail, 407 F.3d 243, 251 (4th Cir. 2005)).
However, the Fourth Circuit recognized that “jail officials are entitled to discipline

pretrial detainees for infractions committed in custody and to impose restrictions for

20
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 21 of 25 PagelD# 326

administrative purposes without running afoul of Bell.” Id. (citations omitted). In this
regard, “disciplinary measures based on a pretrial detainee’s misconduct in custody and
proportional thereto are not ‘punishment’ within the meaning of Be// and therefore are
not unconstitutional.” Jd. at 176 n.18 (citations omitted). “The key difference between
permissible ‘disciplinary’ restrictions and unconstitutional ‘punishment’ is that the
former are intended to advance—and are reasonably related to—‘the effective
management of the detention facility.’” Jd. (quoting Bell, 441 U.S. at 540.) It is only
when “such measures are excessive or arbitrary,” that “they may constitute prohibited
punishment.” /d. (citations omitted).

Although “proportional restrictions imposed on a pretrial detainee for a
permissible purpose can trigger [procedural] due process protections pursuant to Bell and
the Due Process Clause,” id. at 175 (citing Dilworth v. Adams, 841 F.3d 246, 252 (4th
Cir. 2016)), they are nevertheless, still “not ‘punishment’ within the meaning of Bell,” id.
at 176 n.18 (citing Bell, 441 U.S. at 540), unless they become “so disproportionate,
gratuitous, or arbitrary that [they] become[] a categorically prohibited punishment that
will sustain a substantive due process claim,” id. at 175. Put another way, “although jail
officials are entitled to impose discipline and promote internal security by placing
restrictions on pretrial detainees, such measures must yet be rationally related to a
legitimate governmental purpose, regardless of the procedural protections provided.” Jd.
at 176 (citations omitted).

As discussed above, Captain Hurlock’s actions on their face were a seemingly

reasonable and proportionate response to an institutional infraction. There was nothing

21
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 22 of 25 PagelD# 327

“excessive or arbitrary” about them, and, by Robinson’s own account, the primary
motivation for the restrictions was Robinson’s “violent behavior.” Thus, if Captain
Hurlock had used the word “discipline,” a synonym for punishment,* to describe the
restrictions that he placed on Robinson, in place of the word “punishment,” then,
according to Williamson, he would not have “run[] afoul of Bell.” Jd. at 175, 176 n.18;
see also J.H. v. Williamson Co., 951 F.3d 709, 717 (6th Cir. 2020) (citation omitted)
(observing that the “express intent” prong of Bell does not “categorically prohibit
discipline imposed by jail officials for infractions committed while in pretrial detention’).
But cf, Dilworth, 841 F.3d at 252 (analyzing a procedural due process claim and finding
that express intent to punish was “manifestly clear” where “disciplinary action” was
taken based on an “Inmate Disciplinary Report”). Thus, if literally applied in a rote
fashion, form might reign over substance, and, at least in this instance, a government
official’s choice of words might arguably matter more than either the intent behind those
words or the corresponding actions that accompany them.

Other courts, however, have rejected such arguments as being “built on
semantics.” Collazo—Leon v. U.S. Bureau of Prisons, 51 F.3d 315, 317 (1st Cir. 1995).
In that case, the Court of Appeals for First Circuit found that there was no “meaningful
distinction between the terms ‘punishment’ and ‘discipline.’” Jd. Rather, the court found
that “reasonable punishment may be imposed to enforce reasonable prison disciplinary

requirements but may not be imposed to sanction prior unproven criminal conduct.” Jd.

 

8 Punishment, MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/punishment
(last visited February 26, 2021) (including “discipline as a synonym for the word “punishment”).

22
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 23 of 25 PagelD# 328

at 318 (vacating district court finding of express intent to punish); see also Rapier v.
Harris, 172 F.3d 999, 1003 (7th Cir. 1999) (emphasis added) (“[A] pretrial detainee can
be punished for misconduct that occurs while he is awaiting trial in a pretrial confinement
status.”).° This is so because “the basis for this punishment is not the underlying crime
of which [the detainee] stands accused; rather this punishment is based upon the
detainee’s actions while in pretrial confinement.” Jd. (citing Mitchell v. Dupnik, 75 F.3d
517, 524 (9th Cir. 1996); Collazo—Leon, 51 F.3d at 318).

The legal tests applied in Williamson, JH, Rapier, and Collazo—Leon are not that
vastly different. Each case is generally consistent with the teachings of Bell in that they
all allow for reasonable restrictions to be placed on detainees who violate institutional
rules related to security and order, provided that the restrictions are not excessive. The
remaining question is whether the analysis of an otherwise reasonable and constitutional
restriction clearly motivated by a detainee’s “violent behavior” is altered by a hair-
splitting distinction between two words that essentially mean the same thing. See
Punishment, MERRIAM-WEBSTER, supra note 8. The First and Seventh Circuits appear to
have answered that question in the negative. Collazo—Leon, 51 F.3d at 317; Rapier, 172
F.3d at 1003. Moreover, after surveying the case law, the Court cannot find an instance
where the Fourth Circuit has addressed this specific question or found that an “expressed

intent” to punish existed in the context of a substantive due process claim.

 

* The Fourth Circuit cited Rapier favorably for various propositions in both Dilworth and
Williamson. See Dilworth, 841 F.3d at 252; Williamson, 912 F.3d at 181 n.20, 182 n.21, 185,
188.

23
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 24 of 25 PagelD# 329

The Court recognizes that in Dilworth, the Fourth Circuit found an “expressed
intent to punish” where jail officials took “disciplinary action[]” against a detainee based
upon an “Inmate Disciplinary Report.” 841 F.3d at 252. However, Dilworth did not
address a substantive due process claim. Rather, Dilworth examined whether procedural
due process was provided. /d. at 248 (“Dilworth sued . . . arguing that the imposition of
disciplinary segregation . . . violated his procedural due process rights.””). Further,
Williamson makes clear that “proportional restrictions imposed on a pretrial detainee for
a permissible purpose can trigger [procedural] due process protections pursuant to Bell
and the Due Process Clause,” 912 F.3d at 175 (citing Dilworth, 841 F.3d at 252), without
necessarily becoming “punishment within the meaning of Bell,” id. at 176 n.18 (internal

‘quotation marks omitted) (citing Bell, 441 U.S. at 540). Indeed, under the plain language
of Williamson, in the context of a substantive due process analysis, the “disciplinary
action[]” taken in Dilworth would not have constituted “punishment” under Bel/, so long
as it was “proportional” to the misconduct being addressed.'° Jd. (citations omitted).

Based on the record before it, the Court finds that Robinson has failed to carry his
“heavy burden of showing that [Captain Hurlock] . . . exaggerated [his] response” to a
“genuine security consideration,” despite the statements that Robinson attributes to him.
See Bell, 441 U.S. at 561-62 (emphasis added). Captain Hurlock’s decision to place
Robinson on TSL was a mild response to serious intuitional infraction. TSL was not

“amposed for the purpose of punishment.” See id. at 546. Rather, the clear motivation

 

'0 The Fourth Circuit did not address this point in Dilworth because it was not necessary to the
procedural due process claim before it.

24
Case 3:18-cv-00117-HEH-RCY Document 65 Filed 02/26/21 Page 25 of 25 PagelD# 330

for the action was Robinson’s violent behavior. As such, Robinson’s placement on TSL
was clearly “but an incident of some other legitimate governmental purpose,” namely, the
maintenance of security and order at the ADC. See id. (citation omitted). Under these
circumstances, no reasonable fact finder could determine that Captain Hurlock violated
Robinson’s substantive due process rights.!! Thus, Claim Three (b) will be dismissed.
IV. Conclusion

For the foregoing reasons, the Motion for Summary Judgment (ECF No. 57) will
be granted. Claims One (a) and Three (b) will be dismissed. Robinson’s Motions for the
Appointment of Counsel (ECF Nos. 56, 60) will be denied. The action will be dismissed.

An appropriate Order will accompany this Memorandum Opinion.

/s/

HENRY E. HUDSON
Date: veh. 26, 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

 

 

'! Nothing about Captain Hurlock’s actions were “so disproportionate, gratuitous, or arbitrary
that it [became] a categorically prohibited punishment that w[ould] sustain a substantive due
process claim.” See Williamson, 912 F.3d. at 175; see also Ford, 768 F.3d at 23 (observing that
substantive due process protects against “state actions that are arbitrary and capricious, run
counter to the concept of ordered liberty, or appear shocking or violative of universal standards

of decency”).

25
